DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Ishikawa et al. (JP2010101568A) does not teach the device as recited, in particular “...a microcontroller configured to: monitor for a condition of the HVAC system associated with a fault; store a fault in the memory when the condition is detected; identify whether a duration of time that the fault has been stored in the memory exceeds a threshold time period; reset the duration of time that the fault has been stored in the memory after occurrence of a power interruption of the control circuitry; and clear the fault from the memory when the duration of time exceeds the threshold time period,” when added to the other features claimed in independent Claim 1.

As per independent Claim 15, the prior art, Ishikawa et al. (JP2010101568A) in view of Gartner et al. (US2018/0039238)does not teach the device as recited, in particular “...a microcontroller configured to: store a fault in the memory; display an indication of the fault on the display, wherein the indication comprises a duration of time that the fault has been stored in the memory; reset the duration of time that the fault has 

As per independent Claim 17, the prior art, Ishikawa et al. (JP2010101568A) does not teach the device as recited, in particular “...cause the at least one processor to: monitor for occurrence of a condition of the HVAC system; store, upon detecting the occurrence of the condition, a fault in a non-volatile memory, wherein the fault provides an indication of the condition; monitor a duration of time that the fault has been stored in the non-volatile memory; identify a power interruption to the at least one processor of the control system; reset the duration of time based upon the power interruption,” when added to the other features claimed in independent Claim 17.

 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763